UHLENHOPP, Justice
(concurring specially).
I concur in the result and also in the court’s opinion except for the statement in division II relating to the applicability of chapter 321B of the Code to “administrative or civil and criminal proceedings.” I think that statement should be limited to “administrative or civil and criminal proceedings involving tests made under the implied consent statute when a person is suspected of operating a motor vehicle while intoxicated.” Brooks v. Engel, 207 N.W.2d 110, 113-114 (Iowa).